                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


     COURTNEY RACHAEL MADSEN,
     a single person,
                                             Case No. 2:19-cv-00193-BLW
                     Plaintiff.

                         v.
                                             ORDER APPROVING
     JOSHUA KAGARICE and JANE                STIPULATION TO AMEND
     DOE KAGARICE, husband and wife          SCHEDULING ORDER
     and the marital community
     comprised thereof,

                   Defendants.


        In consideration of the parties Stipulated Motion to Amend Scheduling Order

(Dkt. 23), and good cause appearing therefore, IT IS HEREBY ORDERED that

the following deadlines set forth in the Court’s Scheduling Orders (Dkt. 17, 22) are

hereby amended as follows:

1.      Dispositive Motion Deadline: All dispositive motions, including motions for

        punitive damages must be filed by October 5, 2020.

2.      Alternative Dispute Resolution: The parties have chosen to participate in

        mediation. ADR must be held by September 7, 2020.




ORDER APPROVING STIPULATION TO AMEND SCHEDULING ORDER - 1
3.   Completion of Fact Discovery: All fact discovery must be completed by June

     3, 2020. This is a deadline for the completion of all fact discovery; it is not a

     deadline for discovery requests. Discovery requests must be made far enough

     in advance of this deadline to allow completion of the discovery by the

     deadline date.

4.   Disclosure of Experts:

     a.    Plaintiff must disclose the experts intended to be called at trial on or

           before May 4, 2020.

     b.    Defendant must disclose the experts intended to be called at trial on or

           before June 3, 2020.

     c.    Plaintiff must disclose rebuttal experts intended to be called at trial on

           or before June 17, 2020.

     d.    ALL discovery relevant to experts must be completed by August 4,

           2020.

     IT IS SO ORDERED.
                                                           DATED: February 11, 2020


                                                           75.�w�
                                                           B. Lynn Winmill
                                                           United States District Judge




ORDER APPROVING STIPULATION TO AMEND SCHEDULING ORDER - 2
